Citation Nr: 1209510	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in August 2007 and November 2008, statements of the case were issued in April 2008 and April 2009, and substantive appeals were received in April 2008 and April 2009.


FINDINGS OF FACT

1.  In September 2005, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the September 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

4.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision, which denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2005 RO rating decision is new and material; accordingly, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2007 and May 2008.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in February 2009.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the February 2009 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran audiologic examinations in November 2006 and October 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

The Board notes that in the RO's April 2008 statement of the case, it found that new and material evidence had been received.  It therefore reopened the Veteran's claim for service connection for hearing loss; and it decided the claim on a de novo basis.  However, despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for bilateral hearing loss was denied by way of a September 2005 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the September 2005 rating decision became final.  The evidence on record at the time of the September 2005 denial consisted almost entirely of the service treatment records and VA outpatient treatment records dated January 2004 to May 2004.  The service treatment records showed no findings attributed to hearing loss.  Hearing was normal on the Veteran's separation examination.  Post service treatment reflected that the Veteran underwent an audiologic examination in May 2004 that showed high frequency hearing loss in the right ear and moderate to severe hearing loss in the left ear.  

The basis for the denial was the fact that there were no findings of hearing loss in service or within one year of service.  

Evidence received since the September 2005 rating decision includes a November 2006 audiologic examination.  In the examination report, the examiner wrote a history which stated that the Veteran's hearing loss and tinnitus were "felt to be related to military service."  The Board believes that the examiner's note meant to reflect that the Veteran felt that the hearing loss and tinnitus were related to military service.  Nonetheless, it could be argued that this was the opinion of the examiner. 

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In this case, the November 2006 audiologic examination report contains a possible nexus between hearing loss and service.  This is evidence of an unestablished fact necessary to substantiate the claim.  The Board finds that this examination report meets the low threshold of 38 C.F.R. § 3.156 (a) and is new and material evidence to reopen the Veteran's claim.

Having determined that the Veteran's claim for service connection for hearing loss is reopened, the Board must next determine if it will be prejudicial to him if the Board addresses the merits of the claim.  Bernard v. Brown, 4 Vet. App. 384   (1993). As noted above, the Board finds that all notification and development action needed to render a fair decision on this issue have been accomplished.  Quartuccio v. Principi, 16 Vet App 183 (2002).  Therefore, the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  Bernard, at 384 (1993). 


Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran testified at an RO hearing in November 2009.  He testified that he was exposed to excessive noise from jets on the flight line.  He stated that he noticed tinnitus while he was stationed in Guam; and that it occurred before he noticed hearing loss.  He stated that he was he was fixing a P3 jet and was wearing "earmuffs" (hearing protection?); but that they did not fit well and were always falling off of his head.  He said that all they did was amplify the sound.  He said that he went under the jet and removed the chalks so that the jet could roll.  He testified that he experienced a very high pitched sound in his ear that never went away.  He stated that he never underwent a separation examination; and that he didn't mention hearing loss at separation because he just wanted to be discharged.  He stated that when he underwent a VA examination in 2006, the doctor told him that it was possible that hearing loss could be a result of engine noise exposure.  

The Veteran testified that after he left the service, he worked as an auto body repairman; but he was not exposed to excessive noise at that time.  He also worked as a pipe cutter, a welder, and in construction.  He stated that he did not experience a whole lot of noise exposure at the sites; and that hearing protection was not required.    

The service treatment records do not reflect any findings attributed to hearing loss.  The Veteran's September 1973 entrance examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 15, 15, and 20 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 0, 15, and 20 decibels respectively.  

A September 1973 treatment report reflects that the Veteran hit his head on an aircraft and that he incurred a small scratch on his left ear.  He complained of bleeding; but no bleeding was noticed on examination.  

The Veteran's October 1976 separation examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 5, 5, 5, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 5, 5, and 10 decibels respectively.  

A May 2004 outpatient treatment report reflects that the Veteran complained of constant ringing and hearing loss in his left ear since service.  Examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 15, 20, and 40 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 60, 45, 60, and 55 decibels respectively.    

A November 2006 examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 25, 25, 35, and 35 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 55, 50, 65, 60, and 60 decibels respectively.  As noted above, under the Veteran's history, the examiner stated that "Decreased hearing (worse [left ear]) and tinnitus reported.  Felt to be related to military service."  The examiner diagnosed normal hearing to mild sensorineural hearing loss (at 3000 to 4000 hertz only) in the right ear; and moderate to moderately severe sensorineural hearing loss in the left ear.  

The Veteran underwent an October 2010 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported decreased hearing loss since 1974.  There was no history of any noise exposure prior to military service and no occupational or recreational noise exposure.  He reported that while in the military, he was exposed to flight line and CPUs.  He reported constant tinnitus which he has had for a long time.  Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 40, 35, 45, and 40 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 65, 65, 65, 65, and 60 decibels respectively.  The examiner stated that she could not determine the etiology of the Veteran's tinnitus without resorting to speculation.  However, she was able to opine that the Veteran's hearing loss was not due to or the result of noise exposure during the military.  Her rationale for the opinion was that there was no evidence of hearing loss on the Veteran's separation examination.  

In October 2011, the VA examiner submitted an addendum in which she explained why she could not determine the etiology of the Veteran's tinnitus without resorting to speculation.  She explained that tinnitus can be caused by a number of factors, including hearing loss.  She further explained that the Veteran's tinnitus may be due to hearing loss; but the Veteran's hearing loss was not caused by service.  Additionally, she noted that the Veteran was unable to state when the tinnitus began.  He simply stated that he had it for "a long time."  The examiner stated that this is insufficient evidence for her to provide a nexus between military noise exposure and tinnitus.  

Analysis

Hearing loss
The Veteran's service treatment records reflect no complaints or findings attributed to hearing loss.  Moreover, the service treatment records do not even reflect an upward shift in tested thresholds in service.  There is no medical evidence of hearing loss until May 2004 (29 years after service).

The lack of any post-service medical records until March 2004 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The only medical evidence that might support the Veteran's claim is the November 2006 audiologic examination report that states: "Decreased hearing (worse [left ear]) and tinnitus reported.  Felt to be related to military service."  The Board believes that this represents the opinion of the Veteran himself, and that it is not the opinion of the examiner.  Nonetheless, even if it is the opinion of the examiner, it is contradicted by the opinion of the October 2010 examiner.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the October 2010 VA medical opinion over the November 2006 opinion.   

The Veteran's service treatment records (including the Veteran's separation examination) showed no complaints, symptoms, diagnoses, or treatment of hearing loss.  Furthermore, there are no treatment records for many years after service that show any hearing loss disability.  Additionally, the Board notes that if indeed the November 2006 examination report contained a medical nexus, the examiner provided absolutely no rationale as to how he/she came to that conclusion.  On the other hand, the October 2010 examiner reviewed the claims file and recognized the absence of a hearing loss disability in service.  Moreover, this formed the basis for a rationale that supported her conclusion that the Veteran's hearing loss is not related to service.  

For the foregoing reasons, the Board finds the opinion of the October 2010 VA examiner to be more probative than that of the opinion rendered in the November 2006 audiologic examination report.  

The Board does not doubt the Veteran's credibility insofar as he has testified as to the extent of the hearing loss.  However, the Board questions his credibility with regard to the etiology of the hearing loss.  The Board finds it difficult to believe that the Veteran would have suffered from hearing loss for nearly 30 years without seeking treatment.  Additionally, the Board notes that the Veteran testified that he never underwent an examination at separation.  The service treatment records contain a separation examination that show no evidence of hearing loss or even an upward shift in tested thresholds when compared to his entrance examination.  

In the absence of any findings in the service treatment records or for many years thereafter, and with the greater weight of the evidence against any nexus to service, the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Tinnitus
As with the Veteran's hearing loss disability, the service treatment records reflect no complaints or findings attributed to tinnitus; and there is no medical evidence of tinnitus until May 2004 (29 years after service).

The only competent medical evidence that addresses the issue of a medical nexus between tinnitus and military service fails to provide the requisite medical nexus.  

Based on the Veteran's personal history, a review of the claims file, and the audiological examination, the VA examiner determined that she could not render an opinion on the etiology of the tinnitus without resorting to speculation.  

After consideration of all the evidence, the Board must deny the Veteran's claim.  Although the Board acknowledges the Veteran's diagnosed tinnitus low, there is no objective evidence it is etiologically linked to service.  The October 2010 VA examiner was unable to render a positive nexus opinion without resorting to speculation.  Moreover, the October 2010 examiner provided an October 2011 addendum in which she explained her inability to render such an opinion.  

When an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The VA examiner conducted a thorough examination of the Veteran, and reviewed the claims file.  The Board finds that there is no other outstanding evidence that would shine additional light on the claim. 

The Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility);  Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  Because the evidence does not support a nexus between the Veteran's tinnitus and service, the Board is unable to grant the claim. 

The Board acknowledges that the Veteran contends that he has been experiencing tinnitus for a long time.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

The Board once again does not doubt that the Veteran currently experiences tinnitus.  However, the Board questions his credibility with regard to the etiology of the tinnitus.  Once again, the Board finds it difficult to believe that the Veteran would have suffered from tinnitus for nearly 30 years without seeking treatment and/or filing a claim.  Additionally, the Board notes that the Veteran gave detailed testimony as to how and when his tinnitus occurred (while in Guam while working on a P3 jet), and yet when he underwent a VA examination, the Veteran could only state that he has had it a long time.  Finally, his testimony regarding not having undergone a separation examination is contradicted by the record.  

In the absence of any findings in the service treatment records or for many years thereafter, and without a competent medical nexus opinion linking the tinnitus to service, the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss and tinnitus is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


